DETAILED ACTION
This office action is in response to applicant’s filing dated November 2, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 2, 2021 has been entered.
 

Status of Claims
Claim(s) 1-21 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed November 2, 2021.  Acknowledgement is made of Applicant's amendment of claims 18 and 19; and addition of new claims 20 and 21.
Applicants elected with traverse Group XIII, drawn to a method of treating cancer in a subject in need thereof comprising i) quantifying the expression level of LXRβ in a tumor tissue sample obtained from the subject ii) comparing expression level determined at step i) with a 
New claims 20 and 21 are directed to the elected species and thus are presently under examination.
Claims 18-21 are presently under examination as they relate to the elected species: breast cancer and anti-PD-L1 antibodies.

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

Priority
The present application is a 371 of PCT/EP2017/074014 filed on September 22, 2017, which claims benefit of foreign priority to EP 16306214.4 filed on September 22, 2016.  The effective filing date of the instant application is September 22, 2016. 


New Objections and/or Rejections
Necessitated by Claim Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Medina et al (WO 2015/032838 A1, cited in a previous Office Action) in view of Segala et al (Cancer Research, 2013; 73(8 Supplement):1662, cited in a previous Office Action).
	De Medina teaches a kit-of-parts comprising 5α-hydroxy-6β-[2-(1H-imidazol-4-yl)ethylamino]cholestan-3β-ol or a pharmaceutically acceptable salt thereof and an antineoplastic agent for use in the treatment of cancer (claim 1) wherein cancer is breast cancer (claim 2).  De Medina teaches in one embodiment, 5α-hydroxy-6β-[2-(1H-imidazol-4-yl)ethylamino]cholestan-3β-ol or a pharmaceutically acceptable salt thereof and the antineoplastic agent are simultaneously administered (page 4, lines 15-16) and in one embodiment, 5α-hydroxy-6β-[2-(1H-imidazol-4-yl)ethylamino]cholestan-3β-ol or a pharmaceutically acceptable salt thereof and the antineoplastic agent are sequentially H-imidazol-4-yl)ethylamino]cholestan-3β-ol is known under the name Dendrogenin A (page 2, lines 9-10).  De Medina teaches dendrogenin A was administered to MCF-7 cells which is a known breast cancer cell line.  Thus, De Medina teaches a method of treating the elected cancer, breast cancer, comprising administering dendrogenin A (DDA). 

Regarding claim 20, De Medina teaches another object of the present invention is Dendrogenin A or a pharmaceutically acceptable salt thereof for use for treating chemoresistant cancer, wherein Dendrogenin A is used as the only active ingredient, i.e. not in combination with any another antineoplastic agent (page 13, lines 37-39).  Thus, De Medina teaches a method of treating cancer, including breast cancer, wherein dendrogenin A (DDA) is administered as the sole active ingredient.

De Medina does not explicitly teach determining the presence or absence of LXRβ in a tumor tissue sample and administering the DDA when LXRβ is present.  
	However, Segala teaches Dendrogenin A (DDA) is a steroidal alkaloid that we recently discovered in mammalian tissues and normal cells; DDA triggered melanoma and breast cancer cells re-differentiation and death in vitro and in vivo, demonstrating its anticancer potency; DDA was a ligand of LXRα (NR1H3) and LXRβ (NR1H2) and a selective modulator of LXR-dependent gene expression; interestingly, DDA displayed a specific transcriptional fingerprint compared to prototypical LXR modulators; finally, we found that LXRβ was required for the stimulation of Nur77 and Nor1 expression by DDA and the induction of a cytotoxic autophagy.  
As such, since De Medina teaches a method of treating breast cancer comprising administering DDA; and since Segala teaches DDA triggered melanoma and breast cancer cells in vitro and in vivo, demonstrating its anticancer potency and LXRβ was required for the stimulation of Nur77 and Nor1 expression by DDA and the induction of a cytotoxic autophagy, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to determine the presence of LXRβ expression in the tumor tissue sample administer DDA when LXRβ was present with an expectation of success, since the prior art establishes that LXRβ was required for the stimulation of Nur77 and Nor1 expression by DDA and the induction of a cytotoxic autophagy.

Regarding claim 21, the cite references do not explicitly teach the composition comprising DDA is a vaccine composition comprising DDA.  However, the Examiner notes the instant specification defines a vaccine composition as a composition that can be administered to humans or to animals in order to induce an immune system response; this immune system response can result in a production of antibodies or simply in the activation of certain cells, in particular antigen-presenting cells, T lymphocytes (in particular T-CD8+ cells) and B lymphocytes (see page 26, lines 1-5).  DDA is a compound that elicits an immune system response that results in a production of T lymphocytes as evidenced by De Medina et al (Nat Commun, 2013; 4:1840 pp. 1-10, hereinafter referred to as De Medina 2).  De Medina 2 teaches DDA induces tumour cell differentiation and immune cell infiltration (page 5, right, last paragraph); the anti-tumour effects of DDA have been associated with an increased tumour infiltration of T lymphocytes and CD11c+ dendritic cells (page 7, right, 2nd paragraph).  Thus, a composition comprising DDA reads on a vaccine composition comprising DDA. 
.



Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Medina et al (WO 2015/032838 A1, cited in a previous Office Action) in view of Segala et al (Cancer Research, 2013; 73(8 Supplement):1662, cited in a previous Office Action) as applied to claim 18 and 20 above, and further in view of Adams et al (Cancer Research, 2016; 76(4 Supplement):P2-11-06, cited in a previous Office Action).
The combination of De Medina and Segala suggest a method of treating breast cancer comprising determining the presence of LXRβ in the tumor sample and administering DDA and an antineoplastic agent when LXRβ is present (see above 103).  The combination of De Medina and Segal do not teach wherein the antineoplastic agent includes an immune checkpoint inhibitor.  
However, De Medina does teach the antineoplastic agent is paclitaxel (claim 6).  
Moreover, Adams teaches Atezolizumab (atezo; MPDL3280A) is a humanized monoclonal antibody that can restore tumor-specific T-cell immunity by inhibiting the binding of PD-L1 to PD-1; atezo has demonstrated durable responses as monotherapy in mTNBC; this study is the first combination trial of a checkpoint inhibitor with chemotherapy in patients with mTNBC (Background); preliminary results indicate that the combination of atezo plus nab-paclitaxel is tolerable with promising activity in patients with mTNBC; based on these results 
As such, since De Medina and Segala suggest a method of treating breast cancer comprising determining the presence of LXRβ in the tumor sample and administering DDA and an antineoplastic agent when LXRβ is present, and since Adams teaches the immune checkpoint inhibitor, atezo, in combination with nab-paclitaxel is tolerable with promising activity in patients with breast cancer, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to include the immune checkpoint inhibitor, atezo, as one of the antineoplastic agents in the combination suggested by De Medina and Segala with an expectation of success because (i) De Medina suggests treating breast cancer with DDA and paclitaxel and (ii) Adams teaches treatment of breast cancer with a paclitaxel derivative and atezo.   Moreover, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two agents each of which is taught by the prior art to be useful for the very same purpose.  The idea of combining them flows logically from having been individually taught in the prior art.  Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by combining the DDA and paclitaxel with atezo, one would have achieved a composition useful for treating breast cancer.
Thus, resulting in the practice of the method of claim 19 with a reasonable expectation of success.
Response to Arguments
Applicant's arguments have been fully considered but are not persuasive.
Since a new rejection was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant have been considered/answered in the rejection itself, so only those arguments not addressed in the rejection are being considered below:

Applicant argues:
The content of De Medina discloses a kit of parts comprising (a) Dendrogenin A, and (b) an antineoplastic agent, for use in the treatment of cancer. Therefore, De Medina does not teach to use Dendrogenin A as a sole active agent for treating cancer in a subject.  De Medina does not explicitly teach a method of treating breast cancer comprising administering a therapeutically effective amount of DDA. Still less, a method of treating cancer by administering DDA to the subject if the expression level of LXRP of the subject is higher than a predetermined reference value established from properly banked historical subject samples.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Although De Medina teaches a kit comprising Dendrogenin A and an antineoplastic agent for use in the treatment of cancer, given the comprising language of the instantly claimed invention, the examiner notes that other ingredients are not precluded.  Furthermore, as set forth above, De Medina teaches another object of the present invention is Dendrogenin A or a pharmaceutically acceptable salt thereof for use for treating chemoresistant cancer, wherein 


Applicant argues:
De Medina fails to disclose the second part of the method of claim 18 which is when the LXRβ is absent, then it is administered to the subject a therapeutically effective amount of a population of DDA-exosomes.  

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
The Examiner notes that the instant claims are directed to a method of treating cancer comprising administration of DDA when LXRβ is present or a population of DDA-exosomes when LXRβ is absent.  As set forth above, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to determine the presence of LXRβ expression in the tumor tissue sample administer DDA when LXRβ was present with an expectation of success, since the prior art establishes that LXRβ was required for the stimulation of Nur77 and Nor1 expression by DDA and the induction of a cytotoxic autophagy.  LXRβ can only be either present or absent.  Thus, the limitations of the claim have been construed as met.


Conclusion
Claims 18-21 are rejected.
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rayna Rodriguez/             Examiner, Art Unit 1628